                    Case 8:19-cr-00353-PWG Document 1 Filed 07/24/19 Page 1 of 5



tHW:       USAO2019R00465
                                                                                     .u~:";"lJ ... ~.J~.I~}
                                                                                                        ~<'~~r'r)
                               IN THE UNITED STATES DISTRICT COURT~ 1 ",e- 1 -, ,A,\ 1 L"I!"
                                   FOR THE DISTRICT OF MARYLAND
                                                                                     In Iq JiJL21..1 A II: 22
        UNITED STATES OF AMERICA                        *
                                                                                           C1_Lh            _
                                                        *                                    • r r'
                                                                                            I ,co:    -   /7
               v.                                       *       CRIMINAL       NO.
                                                                                       y             h'i/
                                                        *
        DANTE TYLER-EL,                                 *      (Carjacking, 18 U.S.c. ~ 2119; Use,
                                                        *      Carry, and Brandish a Firearm During
                         Defendant                      *      and in Relation to a Crime of Violence,
                                                        *      18 U.S.c. ~ 924(e); Felon in Possession
                                                        *      of a Firearm, 18 U.S.c. ~ 922(g);
                                                        *      Forfeiture, 18 U.S.c. ~~ 924(d) and
                                                        *      982(a)(5), 21 U.S.c. ~ 853(p),
                                                        *      28 U.S.c. ~ 2461(c»
                                                        *
                                                    *******
                                                INDICTMENT

                                                 COUNT ONE
                                                 (Carjacking)

              The Grand Jury for the District of Maryland charges that:

              On or about June 5, 2019, in the District of Maryland, the defendant,

                                             DANTE TYLER-EL,

       took a motor vehicle, that is, a 2016 Acura MDX, that had been transported, shipped, and

       received in interstate commerce, from, and in the presence ot~ Victim 1 by force, violence, and

       intimidation, with the intent to cause death and serious bodily harm.




       18 U,S.c.    S 2119
            Case 8:19-cr-00353-PWG Document 1 Filed 07/24/19 Page 2 of 5



                                      COUNT TWO
    (Use, Carry, and Brandish a Firearm During and in Relation to a Crime of Violence)

       The Grand Jury for the District of Maryland further charges that:

       On or about June 5, 2019, in the District of Maryland, the defendant,

                                         DANTE TYLER-EL,

did knowingly use, carry, and brandish a firearm during and in relation to a crime of violence for

which he may be prosecuted in a court of the United States, that is, interference with commerce

by robbery, in violation of 18 U.S.C.    S   1951(a), as set forth in Count One of this Indictment and

incorporated here.




18 U.S.C.   S 924(c)(I)(A)(i)   & (ii)




                                                     2
            Case 8:19-cr-00353-PWG Document 1 Filed 07/24/19 Page 3 of 5



                                         COUNT THREE
                              (Felon in Possession of a Firearm)

       The Grand Jury for the District of Maryland further charges that:

       On or about June 6, 2019, in the District of Maryland, the defendant,

                                     DANTE TYLER-EL,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm, to wit, a Walther PK380 pistol, and the

firearm was in and affecting commerce.




18 U.S.C.   g 922(g)




                                                3
              Case 8:19-cr-00353-PWG Document 1 Filed 07/24/19 Page 4 of 5



                                   FORFEITURE            ALLEGATION

        The Grand Jury for the District of Maryland further finds that:

         1.      Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the

United States will seek forfeiture as part of any sentence in accordance with 18 U.S.c.             SS 924(d)
and 982(a)(5), 21 U.S.C.     S 853(p),   and 28 U.S.c.     S 2461(c),   in the event of the defendant's

convictions under Counts One through Three of this Indictment.

                                          Carjacking       Forfeiture

        2.       As a result of the offense set forth in Count One of this Indictment, the defendant,

                                           DANTE TYLER-EL,

shall forfeit to the United States any property, real or personal, which represents or is traceable to

the gross proceeds obtained, directly or indirectly, as a result of such violation.

                                           Firearms      Forfeiture

        3.       As a result of the offenses set forth in Count One through Count Three of this

Indictment, the defendant,

                                           DANTE TYLER-EL,

shall forfeit to the United States the firearm identified in those counts and involved in those

offenses.

                                             Substitute     Assets

        4.       If, as a result of any act or omission of the defendants, any such property subject

to forfeiture:

                 a.     cannot be located upon exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with, a third person;

                 c.     has been placed beyond the jurisdiction of the Court;



                                                       4
             Case 8:19-cr-00353-PWG Document 1 Filed 07/24/19 Page 5 of 5



                 d.        has been substantially diminished in value; or,

                 e.        has been commingled with other property which cannot be divided

                           without difficulty,

the United States of America, pursuant to 21 U.S.C.      S 853(P),   shall be entitled to forfeiture of

substitute property.



18 U.S.c.    S 924(d)
18 U.S.C.    S 982(a)(5)
21 U.S.C.    S 853(P)
28 U.S.C.    S 2461(c)

                                                         e~JIz. ~/6'«/
                                                         Robert K. Hur
                                                         United States Attorney


A TRUE BILL:


SIGNATURE REDACTED
Foreperson




                                                     5
